THESE parties appear here in the same order as in the trial court and are hereinafter referred to as there.
[1] Plaintiff sued defendant in justice court for $300 due, as is said, on a certain lease. A trial there resulted in a judgment for defendant for costs. Plaintiff appealed to the county court where the cause was tried de novo, to the court without a jury, with the same result. To review the latter judgment plaintiff prosecutes this writ and *Page 588 
assigns two errors, i. e., "1. That judgment is contrary to the law. 2. That judgment is contrary to the evidence."
These assignments are no compliance with our Rule No. 32 and present nothing for review. Wilson v. Giem,90 Colo. 27, 5 P.2d 880; Ohio C. I. Co. v. Colorado PortlandCement Co., 97 Colo. 541, 51 P.2d 591; Buchananv. Burgess, 99 Colo. 307, 62 P.2d 465.
[2] We thus briefly dispose of the cause with no reluctance since our examination of the record discloses that on no theory could a contrary conclusion be reached. The sole question at issue was, Had there been a surrender of the lease and an acceptance thereof? Counsel for plaintiff say in their brief, and we agree, that "the evidence * * * is uncontroverted." That evidence supports the judgment which is accordingly affirmed.
MR. JUSTICE HILLIARD and MR. JUSTICE BAKKE concur.